Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on October 17th, 2018.
Claims 1-21 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2019 and 10/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for these limitations in the claims:
Claim 1 recites the limitation “the optical sensors” in line 9 of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Pub. No. 20150153312) in view of Troy (US Pub. No. 20130024067).
Regarding Claim 1:
Gonzalez teaches:
A vertically driving marking robot, comprising: a robot body;  5([0074], discloses marking capabilities; [0047], discloses a mechanical chassis)
at least one magnet in or coupled with the robot body constraining the robot to move parallel to a vertical, magnetically responsive surface; ([0048], discloses magnetic wheels coupled to the chassis allowing the robot to travel vertically on a ferromagnetic surface)
a drive configured to displace the robot relative to the surface while the robot is held to the vertical, magnetically responsive surface; ([0051], discloses a motor and wheels for moving the robot on the surface)
a holder configured to hold a marker in or on the robot body;  10([0022], discloses a marking module for dispensing marking material)
Gonzalez does teach an accelerometer for measuring positional information ([0066]).  Gonzalez does not teach measuring a gravity vector, however, Troy does teach: 
an accelerometer measuring a gravity vector having a magnitude and a direction; ([0048], discloses an electronic inclinometer sensor for measuring the relative angle between the robot frame and the gravity vector)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the accelerometer in Gonzalez to incorporate the measurement capability of the electronic inclinometer sensor in Troy because this would allow for desired force to be applied in order to maintain equal frictional forces on the wheels ([0045]).
Gonzalez further teaches:
a computing device in communication with the optical sensors, the accelerometer, and the drive, wherein the computing device includes a processor and computer-readable memory in communication with the processor, wherein the computer- readable memory includes non-transitory program code for at least one of the following 15actions: ([0066], discloses an accelerometer; [0060], discloses visual inspection module; [0063] discloses a processor with memory for executing code)
Gonzalez does teach a drift correction ([0059]).  Gonzalez does not teach a drift correction based on a gravity vector, however, Troy does teach:
a) generating a drift correction to compensate for drive slippage drift in response to and as a function of the gravity vector; and ([0004], discloses that slippage is due to gravity force; [0040], discloses a required amount of attractive force required to the wall to prevent slippage on the surface)
b) commanding the drive to displace the robot along a desired trajectory in response to the drift correction. ([0052], discloses the ability to hold the vehicle on any surface without sliding and the ability to move in any direction; [00011], discloses controller programmed to the motors and attractive force generation; [0057], discloses controller is programmed to control movements of the device) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drift correction capabilities of Gonzalez with the gravity vector measurement capability of Troy because on order to properly control device motion the robot needs to ensure that all wheels have sufficient forces for generating traction ([0040]).

Regarding Claim 3:
Gonzalez does teach sensing the number of rotations of a wheel on the robot ([0006]).  Gonzalez does not teach measuring an angular rate of the robot, however, Troy does teach:
further comprising an angular rate sensor configured to measure angular rotation of the robot, wherein the computer- readable memory further includes non-transitory program code for generating the drift correction in response to and as a function of the angular rotation and the gravity vector. ([0039], discloses measuring a rotational rate of the robot and using it to navigate the surface)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the rotation measuring in Gonzalez to incorporate the angular rate sensing during navigation control in Troy because this type of motion system allows for more efficient path planning ([0053]) and the ability to mover any direction ([0052]).

Regarding Claim 4:
Gonzalez and Troy teach the limitations of claim 1.  Gonzalez does teach an optical sensor or camera.  Gonzalez does not teach sensing a marking and using that information to navigate, however, Troy does teach:
further comprising an array of optical sensors extending across the width of the robot and configured to detect markings on the vertically oriented surface as the robot is displaced across the vertically oriented surface, wherein the computer-readable memory further includes non-transitory program 5code for generating the drift correction in response to detections of markings from the optical sensors at different locations across the width of the robot and the drive vector. ([0068], discloses detecting markings on the surface; [0057], discloses an array of sensing equipment on the robot including a camera; [0070], discloses operating the drive and generating attractive force based on the positional data)   
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision system as taught by Gonzalez to incorporate the vision system of Troy because the optical sensing and marking detection would provide precise location of a point within view ([0061]).

Regarding Claim 6:
Gonzalez and Troy teach the limitations of claim 1.  Gonzalez does teach an optical sensor or camera.  Gonzalez does not teach sensing a marking and using that information to navigate, however, Troy does teach:
further comprising an array of optical sensors configured to detect markings at different locations across the width of the robot on the vertically oriented surface as the robot is displaced across the vertically oriented surface, wherein the computer-readable memory further includes non-transitory 20program code for generating the drift correction in response to detections of pre-existing indicia on the vertical surface from the optical sensors. ([0068], discloses detecting markings on the surface; [0057], discloses an array of sensing equipment on the robot including a camera; [0070], discloses operating the drive and generating attractive force based on the positional data)    
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision system as taught by Gonzalez to incorporate the vision system of Troy because the optical sensing and marking detection would provide precise location of a point within view ([0061]).

Regarding Claim 7:
Gonzalez and Troy teach the limitations of claim 1.  Gonzalez does teach an optical sensor or camera.  Gonzalez does not teach sensing a marking and using that information to navigate, however, Troy does teach:
further comprising a camera sensor configured to detect at least one landmark within a room environment external to the robot, wherein the computer-readable memory further includes non-transitory 25program code for generating the drift correction in response to detections of the at least one landmark.  ([0068], discloses detecting markings on the surface; [0057], discloses an array of sensing equipment on the robot including a camera; [0070], discloses operating the drive and generating attractive force based on the positional data)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision system as taught by Gonzalez to incorporate the vision system of Troy because the optical sensing and marking detection would provide precise location of a point within view ([0061]).

Regarding Claim 8:
The combination of Gonzalez and Troy teaches the limitations of claim 1.  Gonzalez does teach a drift correction ([0059]).  Gonzalez does not teach a drift correction performed simultaneously with the movement , however, Troy does teach:
wherein the computer- readable memory further includes non-transitory program code for adjusting the generated drift correction at the same time as the robot is displaced along the desired 30trajectory.  ([0012], discloses that it performs the drift correction of creating an attractive force between the vertical surface and the robot while moving)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drift correction capabilities of Gonzalez with the attractive force generation during movement of Troy because on order to properly control device motion the robot needs to ensure that all wheels have sufficient forces for generating traction ([0040]).

Regarding Claim 9:
The combination of Gonzalez and Troy teaches the limitations of claim 1.  Gonzalez further teaches:
wherein the drive comprises at least two revolving members in contact with the surface, driven by at least two motors in at least two degrees of freedom. ([0009], discloses a robot with two wheels; [0052], discloses two motors)

Regarding Claim 10:
Gonzalez teaches:
A method for driving a robot, comprising:  5magnetically constraining a robot to move parallel to a vertical, magnetically responsive surface; ([0048], discloses magnetic wheels coupled to the chassis allowing the robot to travel vertically on a ferromagnetic surface)
Gonzalez does teach an accelerometer for measuring positional information ([0066]).  Gonzalez does not teach measuring a gravity vector, however, Troy does teach:
measuring a gravity vector, having a magnitude and a direction, acting upon the mobile robot; ([0048], discloses an electronic inclinometer sensor for measuring the relative angle between the robot frame and the gravity vector)
generating a drift correction to compensate for drive slippage drift in response to 10and as a function of the gravity vector; ([0004], discloses that slippage is due to gravity force; [0040], discloses a required amount of attractive force required to the wall to prevent slippage on the surface)
commanding a drive to displace the robot along a desired trajectory in response to the drift correction; and ([0052], discloses the ability to hold the vehicle on any surface without sliding and the ability to move in any direction; [00011], discloses controller programmed to the motors and attractive force generation; [0057], discloses controller is programmed to control movements of the device)   
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the accelerometer and drift correction in Gonzalez to incorporate the measurement capability of the electronic inclinometer sensor and slippage control in Troy because this would allow for desired force to be applied in order to maintain equal frictional forces on the wheels and prevent slippage ([0045]; [0040]).
Gonzalez further teaches:
marking the vertical, magnetically responsive surface with a marker transported by the robot. ([0074], discloses marking capabilities)

Regarding Claim 12:
The combination of Gonzalez and Troy teaches the limitations of claim 10.  Gonzalez does teach sensing the number of rotations of a wheel on the robot ([0006]).  Gonzalez does not teach measuring an angular rate of the robot, however, Troy does teach:
further comprising:  20detecting angular rotation of the robot; and ([0039], discloses measuring a rotational rate of the robot and using it to navigate the surface)
generating the drift correction in response to and as a function of the detections of the angular rotation and the gravity vector. ([0004], discloses that slippage is due to gravity force; [0040], discloses a required amount of attractive force required to the wall to prevent slippage on the surface)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the rotation measuring in Gonzalez to incorporate the angular rate sensing in Troy because this type of motion system allows for more efficient path planning ([0053]) and the ability to mover any direction ([0052]).  

Regarding Claim 14:
The combination of Gonzalez and Troy teach the limitations of claim 10.  Gonzalez does teach visual inspection of a surface.  Gonzalez does not teach detecting projected light within a room environment, however, Troy does teach:
further comprising: detecting projected light within a room environment external to the robot 30rotation; and29WO 2017/184478PCT/US2017/027856 ([0064], discloses detecting laser light projected onto the surface)
generating the drift correction in response to and as a function of the detections of the angular rotation and the projected light. ([0064], discloses aligning the light with a direction vector and measuring a distance to the light; [0012], discloses generating an attractive force to correct slippage and controlling the robot accordingly)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision capabilities of Gonzalez  to incorporate the light detection capabilities of Troy because this would allow the device to compute distances to the light and aid in navigation ([0064]).

Regarding Claim 15:
The combination of Gonzalez and Troy teaches the limitations of claim 10.  Gonzalez does teach a drift correction ([0059]).  Gonzalez does not teach a drift correction performed simultaneously with the movement , however, Troy does teach:
further comprising: adjusting the generated drift correction at the same time as the robot is displaced 5along the desired trajectory. ([0012], discloses that it performs the drift correction of creating an attractive force between the vertical surface and the robot while moving)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drift correction capabilities of Gonzalez with the attractive force generation during movement of Troy because on order to properly control device motion the robot needs to ensure that all wheels have sufficient forces for generating traction ([0040]).

Regarding Claim 16:
Gonzalez and Troy teach the limitations of claim 1.  Gonzalez does teach an optical sensor or camera.  Gonzalez does not teach sensing a marking and using that information to navigate, however, Troy does teach:
further comprising: detecting markings at different locations across the width of the robot on the surface; and ([0068], discloses detecting markings on the surface; [0057], discloses an array of sensing equipment on the robot including a camera)
generating the drift correction in response to and as a function of the detections of 10the markings and the gravity vector.  ([0070], discloses operating the drive and generating attractive force based on the positional data)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision system as taught by Gonzalez to incorporate the vision system of Troy because the optical sensing and marking detection would provide precise location of a point within view ([0061]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Pub. No. 20150153312) in view of Troy (US Pub. No. 20130024067) further in view of Cheng (CN 204605990).
Regarding Claim 2:
Gonzalez and Troy teach the limitations of claim 1 and also teach traveling on a surface while accounting for slippage and measuring attractive force to achieve desired movement and surface adhesion when moving along a path.  Gonzalez and Troy do not teach a magnetic force sensor, however, Cheng does teach:
further comprising a magnetic force sensor configured to measure a magnetic field generated by at least one of the magnets of the robot and the vertically oriented magnetic surface, wherein the computer- readable memory further includes non-transitory program code for generating the drift correction in response to and as a function of measurements from the magnetic force 25sensor. (Page 3 paragraph 12, discloses a magnetic vertical surface climbing robot with a magnetic force sensor; see also pg. 4 paragraph 3 - 5)
Gonzalez shows that it is known to vary magnet height to control magnetic force and Troy shows that it is known to measure an attractive force to correct slip on a wall climbing robot, therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the attractive force sensing of Troy to incorporate the magnetic force measurement of Cheng thereby providing a means to determine attractive force and correct it’s effects on drift. 

Regarding Claim 11:
Gonzalez and Troy teach the limitations of claim 10 and also teach traveling on a surface while accounting for slippage and measuring attractive force to achieve desired movement and surface adhesion when moving along a path.  Gonzalez and Troy do not teach a magnetic force sensor, however, Cheng does teach:
further comprising: detecting a magnitude of a magnetic force between the robot and the surface; and (Page 3 paragraph 12, discloses a magnetic vertical surface climbing robot with a magnetic force sensor)
Gonzalez shows that it is known to vary magnet height to control magnetic force and Troy shows that it is known to measure an attractive force to correct slip on a wall climbing robot, therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the attractive force sensing of Troy to incorporate the magnetic force measurement of Cheng thereby providing a means to determine attractive force and correct it’s effects on drift. 
Troy further teaches:
generating the drift correction in response to and as a function of the detections of the magnetic force and the gravity vector. ([0004], discloses that slippage is due to gravity force; [0040], discloses a required amount of attractive force required to the wall to prevent slippage on the surface)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Pub. No. 20150153312) in view of Troy (US Pub. No. 20130024067) further in view of Lovelace (US Pub. No. 20140230711).
Regarding Claim 13:
Gonzalez and Troy teach the limitations of claim 10 and also teach an optical sensor or camera.  Gonzalez and Troy do not teach multiple optical sensors across the width of the robot, however, Lovelace does teach:
further comprising: detecting a landmark within a room environment external to the robot rotation;  25and ([0118], discloses a plurality of visual sensors across the width of the front of the robot; [0129], discloses detecting obstacles and collections of biomasses on the surface and navigating around and to them)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision system as taught by Gonzalez and Troy to incorporate the vision system of Lovelace because the multiple vision sensors would provide a larger visual area and improve obstacle detection and navigation.
Troy further teaches:
generating the drift correction in response to and as a function of the detections of the angular rotation and the landmark.  ([0004], discloses that slippage is due to gravity force; [0040], discloses a required amount of attractive force required to the wall to prevent slippage on the surface)


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Pub. No. 20150153312) in view of Troy (US Pub. No. 20130024067), further in view of Georgeson (US Patent No. 9221506).
Regarding Claim 17:
The combination of Gonzalez and Troy teach the limitations of Claim 16.  Gonzalez does teach applying a marking to a surface.  The combination of Gonzalez and Troy do not teach lifting a marker between a marking and non-marking position along a trajectory, however, Georgeson does teach:
further comprising: lifting the marker between a marking position in which the marker draws upon the surface and a non-marking position in which the marker is not in contact with the surface; and  15(Column 5 lines 24-30, discloses an actuator which extends and retracts the marking device to begin and end a marking operation respectively)
placing the marker in the marking position to draw markings along at least a part of the desired trajectory. (Column 8 lines 56-61, discloses extending the marker to mark along a path)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the marking capabilities of Gonzalez  with the marking capability of Georgeson because it would provide more precise marking application and allow more intricate marking patterns by precisely controlling the position and orientation of the marker tip to change the shape of the marking (Column 5 lines 62-65).


Allowable Subject Matter
Claims 5 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Renaud (US Patent No. 9221506) discloses a cleaning device that can travel on vertical walls and clean them.  Waibel (US Pub. No. 20090166102) discloses a robot system traverses a vertical surface such as a window using magnetic attraction between two robots on opposite sides of the vertical surface and also cleaning said surface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664